NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                 DAMIAN L. DUDLEY, Plaintiff/Appellant,

                                        v.

                  CHARLES L. RYAN, Defendant/Appellee.

                             No. 1 CA-CV 20-0180
                               FILED 4-15-2021


           Appeal from the Superior Court in Maricopa County
                          No. CV2019-006528
              The Honorable Margaret R. Mahoney, Judge

                                  AFFIRMED


                                   COUNSEL

Damian L. Dudley, Buckeye
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Michael E. Gottfried
Counsel for Defendant/Appellee



                       MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Lawrence F. Winthrop joined.
                               DUDLEY v. RYAN
                              Decision of the Court

B A I L E Y, Judge:

¶1            Damian L. Dudley appeals the dismissal of his complaint
against the Arizona Department of Corrections, Rehabilitation, and Reentry
(“DOC”) Director Charles Ryan. Dudley also appeals the court’s denial of
his attempts to amend the complaint. For the reasons that follow, we affirm.

                  FACTS AND PROCEDURAL HISTORY

¶2            Dudley, an inmate in DOC, transferred housing units in April
2017. While unpacking in his new cell, Dudley discovered he was missing
an orange sweatshirt, sweatshorts, and two long-sleeve shirts he had
purchased from the inmate commissary. Dudley filed a complaint against
two unnamed correctional officers and Ryan, in his official capacity,
alleging violations of his due process rights under the Arizona and United
States Constitutions. He sought compensatory and punitive damages from
the correctional officers and an injunction prohibiting DOC from selling
orange clothing to inmates. Dudley served the complaint on Ryan but not
on the two correctional officers.

¶3             Ryan moved to dismiss the complaint pursuant to Arizona
Rule of Civil Procedure 12(b)(6). He argued that selling orange clothing did
not violate Dudley’s due process rights and that Dudley’s claims were
nonetheless barred by A.R.S. § 31-201.01. After full briefing, the court
granted Ryan’s motion to dismiss.

¶4            We have jurisdiction over Dudley’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-120.21
(A)(1), and –2101(A)(1).

                                 DISCUSSION

¶5               We review the dismissal of a complaint under Rule 12(b)(6)
de novo. Coleman v. City of Mesa, 230 Ariz. 352, 355, ¶ 7 (2012). Under Rule
12(b)(6) “dismissal is appropriate . . . only if ‘as a matter of law [] plaintiffs
would not be entitled to relief under any interpretation of the facts
susceptible of proof.’” Id. at 356, ¶ 8 (alteration in original) (quoting Fid. Sec.
Life Ins. Co. v. Ariz. Dep’t of Ins., 191 Ariz. 222, 224, ¶ 4 (1998)). In considering
a Rule 12(b) motion, “courts must assume the truth of all well-pleaded
factual allegations and indulge all reasonable inferences from those facts,
but mere conclusory statements are insufficient.” Id. at ¶ 9.

¶6            Under A.R.S. § 31-201.01(L), a prisoner may not sue the State
unless he alleges that he “suffered serious physical injury or the claim is


                                         2
                             DUDLEY v. RYAN
                            Decision of the Court

authorized by a federal statute.” Dudley’s complaint does not allege
serious physical injury; nor does he argue on appeal that his claim is
authorized by federal law. Although Dudley’s complaint purports to raise
a due process claim under the Fourteenth Amendment, he cites no
authority for the proposition that the sale of orange clothing to inmates
violates their due process rights. Thus, the superior court did not err in
dismissing Dudley’s complaint.

¶7               Dudley twice filed purported amended complaints but never
moved for leave to amend under Rule 15. Under that rule, “[a] party may
amend its pleading once as a matter of course . . . if a motion under Rule
12(b) . . . is served, on or before the date on which a response to the motion
is due.” Ariz. R. Civ. P. 15(a)(1)(B). “In all other instances, a party may
amend its pleading only with leave of the court or with the written consent
of all opposing parties who have appeared in the action.” Ariz. R. Civ. P.
15(a)(2). Given that Dudley filed both amended complaints after his Rule
12(b) response was due, filed no motion for leave to amend, and the parties
did not stipulate to the amendments, his amended complaints were not
properly before the superior court, and we decline to address them now.

                               CONCLUSION

¶8            For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3